DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/349,944 on June 17, 2021. Claims 1-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/613,262, filed on 06/04/2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 06/17/2021, 08/10/2021 and 11/30/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  	In paragraph [0022], lines 2-3: "In a factor test, a jig is used to press each optical input device 10 with identical pressure" should read "In a factory test, a jig is used to press each optical input device 10 with identical pressure".


Drawings
The drawings are objected to because the unlabeled rectangular boxes (110, 200 in Fig. 2) shown in the drawings should be provided with descriptive text labels. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:
	In line 10 of Claim 1 and line 11 of Claim 10: “the plurality of optical input device” should read “the plurality of optical input devices”.
	In line 17 of Claim 1 and lines 12-13 of Claim 10: “on one of the optical input device” should read “on one of the optical input devices”.
	In the last four lines of Claims 1 and 10: “the movable unit of the first input device and the movable unit of the second input device” should read “the movable unit of the first optical input device and the movable unit of the second optical input device” to remain consistent with the previous recitation of “a first optical input device and a second optical input device”.
.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a parameter setting unit, arranged to respectively adjust an optical setting of the sensing device of each optical input device to obtain an optimal dynamic range of the sensing device of each optical input device; and a threshold setting unit, arranged to determine the valid input threshold of each optical input device based on the optimal dynamic range” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ura et al. (US 6229081 B1), hereinafter Ura, in view of Sim et al. (US 20050087061 A1), hereinafter Sim.

Regarding Claim 1, Ura teaches:
A method (See the method described in columns 15-17, as will be described in further detail below) for operating an optical input system (See FIG. 3: plural key sensors 90) adopted to a controller (FIGS. 3 and 4: 100; See column 7, lines 5-23), the optical input system including a plurality of optical input devices (See FIG. 3: plural key sensors 90), each having a movable unit (keys 3a/3b) and a sensing device (optical sensor matrix 90b), the movable unit being arranged to move (See column 6, lines 22-39) within a predetermined movement range (See column 2, lines 30-35; See FIG. 2: KO – KD), the sensing device being arranged to detect a position within the predetermined movement range at which the movable unit is located to generate a sensed value (S1) (See again column 6, lines 22-39, disclosing that “the key sensors 90 detect current positions of the associated black/white keys 3a/3b, and supply key position signals S1 representative of the current key positions to the controller 100”), the method comprising:
receiving, by a central processing unit (CPU) running on the controller (FIG. 4: 100a), a plurality of sensed values generated by the plurality of optical input device (See column 8, lines 48-58);
respectively adjusting an optical setting of the sensing device of each optical input device to obtain an optimal dynamic range of the sensing device of each optical input device  (See column 15, line 60 – column 16, line 6; See column 16, lines 9-21);
determining a valid input threshold of each optical input device based on the optimal dynamic range (See column 16, lines 36-43 and 49-58; See FIG. 2, showing the relation between the relative output level SAR and the current shutter/key position, which includes a valid input threshold of the optical input (e.g., LR, LE). Therefore, by calculating the relative output level SAR based on the optimal dynamic range, a valid input threshold of the optical input device is determined based on the optimal dynamic range);
determining, by the CPU running on the controller, whether a valid press occurs on one of the optical input device based on the sensed value and a valid input threshold corresponding to the one of the optical input device (See column 13, line 66 – column 14, line 6); and
performing, by the controller, specific operations in response to the valid press (See column 14, line 66 – column 15, line 8);
wherein the CPU running on the controller determines at least two valid presses occur on a first optical input device and a second optical input device even if the movable unit of the first input device and the movable unit of the second input device are located at different positions within the predetermined movement range (See column 17, lines 5-18: As shown in FIG. 2, a valid press can occur at any position between KO and KD. Therefore, the movable unit of a first optical input device (one of the keys 3a/3b) can be at position KE and the movable unit of a second optical input device (another of the keys 3a/3b) can be at position KD, and they can both be determined as a valid press by the first and second optical input devices).
Ura does not explicitly teach (see elements emphasized in italics):
A method for operating an optical input system adopted to a host, the method comprising:
receiving, by a driver running on the host, a plurality of sensed values generated by the plurality of optical input device;
by the driver running on the host, whether a valid press occurs on one of the optical input device based on the sensed value and a valid input threshold corresponding to the one of the optical input device; and
performing, by an operating system or an application running on the host, specific operations in response to the valid press;
wherein the driver running on the host determines at least two valid presses occur on a first optical input device and a second optical input device even if the movable unit of the first input device and the movable unit of the second input device are located at different positions within the predetermined movement range.
However, in the same field of endeavor, input devices (Sim, Abstract), Sim teaches:
	A method (FIG. 3) for operating an input system (See FIG. 2) adopted to a host (See FIG. 1: 28), the method comprising:
	receiving, by a driver running on the host, a plurality of sensed values generated by the plurality of input devices (See paragraph [0038], lines 1-7: a scan code is generated and sent to the host 28);
	determining, by the driver running on the host, whether a valid press occurs on one of the input devices based on the sensed value (See paragraph [0038], lines 1-7: a driver on the host 28 notifies the application of the function key 24,26 being pressed); and
	performing, by an operating system or an application running on the host, specific operations in response to the valid press (See paragraph [0039], lines 1-10);
	wherein the driver running on the host determines at least two valid presses occur on a first input device and a second input device (See paragraph [0038], lines 1-7; See paragraph [0039], lines 1-2).
Ura contained a process which differed from the claimed process by the substitution of a controller and a CPU running on the controller performing the claimed functions, instead of a host with a driver and an operating system or an application running on the host. Sim teaches the substituted element of a host with a driver and an operating system or an application running on the host that perform analogous claimed functions. Their functions were known in the art to facilitate the detection of input on a plurality of input devices, as well as the execution of specific operations in response to the input. The controller with a CPU running on the controller taught by Ura could have been substituted with the host with a driver and an operating system or an application running on the host results would have been predictable and resulted in using a host computer with a driver and an operating system or an application to perform the functions taught by Ura.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The method of claim 1, wherein the step of adjusting the optical setting comprises: 
determining an optimal light intensity corresponding to a light source of the sensing device according to a sensed value that is obtained when the movable unit is located at a specific position (See column 15, line 60 – column 16, line 6; See FIG. 2, showing that the upper limit of the key position signals S1 is defined a sensed value that is obtained when the movable unit is located at a specific rest position KR; Therefore, by controlling the light intensity so that “the key position signals S1 in the full dynamic range of the analog-to-digital converter 100j without exceeding it” an optimal light intensity corresponding to a light source of the sensing device is determined according to a sensed value that is obtained when the movable unit is located at a specific position (KR)).

Regarding Claim 3, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The method of claim 2, wherein the step of determining the optimal light intensity comprises:
obtaining the sensed value based on a current light intensity of the light source; determining whether the sensed value is equal to a sensed value upper limit; setting the current light intensity to be the optimal light intensity when the sensed value is equal to the sensed value upper limit; and increasing the current light intensity when the sensed value is lower than the sensed value upper limit (See column 15, line 60 – column 16, line 6: the sensed value (S1) based on a current light intensity of the light source is obtained, and controlling the current light intensity so “every light-emitting diode 90c radiates the light under the optimum electric conditions, and the key sensors 90 swing the key position signals S1 in the full dynamic range of the analog-to-digital converter 100j without exceeding it”, corresponds to the claimed process of determining whether the sensed value is equal to a sensed value upper limit; setting the current light intensity to be the optimal light intensity when the sensed value is equal to the sensed value upper limit; and increasing the current light intensity when the sensed value is lower than the sensed value upper limit. In other words, the light intensity is controlled so that, in FIG. 2, the output level at the rest position KR does not exceed the full dynamic range of the analog-to-digital converter 100j).

Regarding Claim 4, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The method of claim 1, wherein the step of adjusting the optical setting of the sensing device comprises:
determining an optimal light sensitivity corresponding to a sensor of the sensing device according to a sensed value that is obtained when the movable unit is located at a specific position (See column 16, lines 9-27; Therefore, the sensed value that is obtained when the movable unit is located at a specific position (the binary value of a digital key position signal S4) is used to determine an optimal light sensitivity corresponding to the sensor of the sensing device, which is reflected in an optimal range of binary values of the analog-to-digital converter 100j).

Regarding Claim 5, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The method of claim 4, wherein the step of determining the optimal light sensitivity comprises:
obtaining the sensed value based on a current light sensitivity of the sensor; comparing the sensed value with a sensed value upper limit; decreasing the current light sensitivity when the sensed value is equal to the sensed value upper limit (See column 16, lines 9-27: the sensed value (the binary value of a digital key position signal S4) based on a current light sensitivity of the sensor is obtained, and controlling the current light sensitivity so “the associated digital key position signals S4 swings the binary values under the upper limit”, corresponds to the claimed process of comparing the sensed value with a sensed value upper limit; decreasing the current light sensitivity when the sensed value is equal to the sensed value upper limit); and
increasing the current light sensitivity when the sensed value is lower than the sensed value upper limit (See column 16, lines 26-36).

Claim 6, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The method of claim 1, wherein the step of determining the valid input threshold corresponding to the optical input device comprises:
setting a sensed value to be the valid input threshold, wherein the sensed value is obtained when the movable unit is located at a specific position within the predetermined movement range (See column 16, lines 36-43 and 49-58; See FIG. 2, a sensed value LR is set to be the valid input threshold, wherein the sensed value is obtained when the movable unit is located at a specific position within the predetermined movement range (i.e., at a rest position)).

Regarding Claim 7, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The method of claim 1, wherein the step of determining the valid input threshold corresponding to the optical input device comprises:
determining a sensed value upper limit and a sensed value lower limit of the optimal dynamic range; and determining a correspondence between each sensed value and each position of the movable unit within the predetermined movement range (See column 16, 36-43 and 49-58; See FIG. 2, a sensed value upper limit (LR) and a sensed value lower limit (LE) of the optimal dynamic range is are determined, and according to the cited portion, a correspondence between each sensed value and each position of the movable unit within the predetermined movement range is determined (“The central processing unit 100a stores the relation between the relative output level SAR and the current shutter/key position, and determines the current shutter/key position on the basis of the relative output level SAR”)).

Regarding Claim 8, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The method of claim 7, wherein the step of determining the valid input threshold corresponding to the optical input device comprises:
(See column 16, 36-43 and 49-58; According to the cited portion, the correspondence is referred to obtain a specific sensed value corresponding to a specific position of the movable unit within the predetermined movement range. Referring to FIG. 2, the valid input threshold LR is configured according to the specific sensed value at the rest position).

Regarding Claim 9, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The method of claim 7, wherein the step of determining the valid input threshold corresponding to the optical input device comprises:
recording a plurality of stop positions of the movable unit (See column 13, lines 52-58; See column 13, lines 59-67; A plurality of stop positions of the movable unit are recorded (rest positions and end positions));
determining a common position based on the plurality of stop positions; referring to the correspondence to obtain a specific sensed value corresponding to the common position; and configuring the valid input threshold according to the specific sensed value (See column 16, 36-43 and 49-58; According to the cited portion, a common position is determined based on the plurality of stop positions (i.e., a rest position is a common position), the correspondence is referred to obtain a specific sensed value corresponding to the common position (LR). Referring to FIG. 2, the valid input threshold LR is configured according to the specific sensed value at the common position).

Regarding Claim 10, Ura teaches:
An electronic device (FIG. 3), comprising:
an optical input system (See FIG. 3: plural key sensors 90), including a plurality of optical input devices (See FIG. 3: plural key sensors 90), each having a movable unit (keys 3a/3b) and a sensing device (optical sensor matrix 90b), wherein the movable unit is arranged to move (See column 6, lines 22-39) within a predetermined movement range (See column 2, lines 30-35; See FIG. 2: KO – KD), and the sensing device is arranged to detect a position within the predetermined movement range at which the movable unit is located to generate a sensed value (S1) (See again column 6, lines 22-39, disclosing that “the key sensors 90 detect current positions of the associated black/white keys 3a/3b, and supply key position signals S1 representative of the current key positions to the controller 100”);
a controller (FIGS. 3 and 4: 100; See column 7, lines 5-23), comprising:
	a central processing unit (CPU) (FIG. 4: 100a), arranged to receive a plurality of sensed values generated by the plurality of optical input device (See column 8, lines 48-58), and arranged to determine whether a valid press occurs on one of the optical input device based on the sensed value and a valid input threshold corresponding to the one of the optical input device (See column 16, lines 36-43 and 49-58; See FIG. 2, showing the relation between the relative output level SAR and the current shutter/key position, which includes a valid input threshold of the optical input (e.g., LR, LE). Therefore, by calculating the relative output level SAR based on the optimal dynamic range, a valid input threshold of the optical input device is determined based on the optimal dynamic range); and
	the controller, arranged to perform specific operations in response to the valid press (See column 14, line 66 – column 15, line 8); and
a configuration device, comprising:
	a parameter setting unit (See the present application’s disclosure at paragraph [0018]; Therefore, the Examiner is interpreting the structure as corresponding to the claimed parameter setting unit as being a hardware component running software to perform the claimed functions, and structural equivalents therefore, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section; See Ura, column 7, lines 5-32, disclosing controller 100, which the Examiner is interpreting as including the claimed parameter setting unit), arranged to respectively adjust an optical setting of the sensing device of each optical input device to obtain an optimal dynamic range of the sensing device of each optical input device (See column 15, line 60 – column 16, line 6; See column 16, lines 9-21); and
	a threshold setting unit (See again the present application’s disclosure at paragraph [0018]. The Examiner is interpreting the structure as corresponding to the claimed threshold setting unit as being a hardware component running software to perform the claimed functions, and structural equivalents therefore, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section; See Ura, column 7, lines 5-32, disclosing controller 100, which the Examiner is interpreting as including the claimed threshold setting unit), arranged to determine the valid input threshold of each optical input device based on the optimal dynamic range (See column 16, lines 36-43 and 49-58; See FIG. 2, showing the relation between the relative output level SAR and the current shutter/key position, which includes a valid input threshold of the optical input (e.g., LR, LE). Therefore, by calculating the relative output level SAR based on the optimal dynamic range, a valid input threshold of the optical input device is determined based on the optimal dynamic range);
wherein the CPU of the host determines at least two valid presses occur on a first optical input device and a second optical input device even if the movable unit of the first input device and the movable unit of the second input device are located at different positions within the predetermined movement range (See column 17, lines 5-18: As shown in FIG. 2, a valid press can occur at any position between KO and KD. Therefore, the movable unit of a first optical input device (one of the keys 3a/3b) can be at position KE and the movable unit of a second optical input device (another of the keys 3a/3b) can be at position KD, and they can both be determined as a valid press by the first and second optical input devices).
Ura does not explicitly teach (see elements emphasized in italics):
a host, comprising:
	a driver, arranged to receive a plurality of sensed values generated by the plurality of optical input device, and arranged to determine whether a valid press occurs on one of the optical input device based on the sensed value and a valid input threshold corresponding to the one of the optical input device; and
	an operating system or an application, arranged to perform specific operations in response to the valid press; and
wherein the driver of the host determines at least two valid presses occur on a first optical input device and a second optical input device even if the movable unit of the first input device and the movable unit of the second input device are located at different positions within the predetermined movement range.
However, in the same field of endeavor, input devices (Sim, Abstract), Sim teaches:
	A host (See FIG. 1: 28), comprising:
		a driver, arranged to receive a plurality of sensed values generated by a plurality of input devices (See paragraph [0038], lines 1-7: a scan code is generated and sent to the host 28), and arranged to determine (See paragraph [0038], lines 1-7: a driver on the host 28 notifies the application of the function key 24,26 being pressed); and
		an operating system or an application, arranged to perform specific operations in response to the valid press (See paragraph [0039], lines 1-10); and
	wherein the driver of the host determines at least two valid presses occur on a first input device and a second input device (See paragraph [0038], lines 1-7; See paragraph [0039], lines 1-2).
Ura contained a device which differed from the claimed device by the substitution of a controller and a CPU running on the controller performing the claimed functions, instead of a host with a driver and an operating system or an application. Sim teaches the substituted element of a host with a driver and an operating system or an application that perform analogous claimed functions. Their functions were known in the art to facilitate the detection of input on a plurality of input devices, as well as the execution of specific operations in response to the input. The controller with a CPU taught by Ura could have been substituted with the host with a driver and an operating system or an application  taught by Sim and the results would have been predictable and resulted in using a host computer with a driver and an operating system or an application to perform the functions taught by Ura.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The electronic device of claim 10, wherein the parameter setting unit is arranged to:
determine an optimal light intensity corresponding to a light source of the sensing device according to a sensed value that is obtained when the movable unit is located at a specific position (See column 15, line 60 – column 16, line 6; See FIG. 2, showing that the upper limit of the key position signals S1 is defined a sensed value that is obtained when the movable unit is located at a specific rest position KR; Therefore, by controlling the light intensity so that “the key position signals S1 in the full dynamic range of the analog-to-digital converter 100j without exceeding it” an optimal light intensity corresponding to a light source of the sensing device is determined according to a sensed value that is obtained when the movable unit is located at a specific position (KR)).

Regarding Claim 12, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The electronic device of claim 11, wherein the parameter setting unit is arranged to:
obtain the sensed value based on a current light intensity of the light source; determine whether the sensed value is equal to a sensed value upper limit; set the current light intensity to be the optimal light intensity when the sensed value is equal to the sensed value upper limit; and increase the current light intensity when the sensed value is lower than the sensed value upper limit (See column 15, line 60 – column 16, line 6: the sensed value (S1) based on a current light intensity of the light source is obtained, and controlling the current light intensity so “every light-emitting diode 90c radiates the light under the optimum electric conditions, and the key sensors 90 swing the key position signals S1 in the full dynamic range of the analog-to-digital converter 100j without exceeding it”, corresponds to the claimed process of determining whether the sensed value is equal to a sensed value upper limit; setting the current light intensity to be the optimal light intensity when the sensed value is equal to the sensed value upper limit; and increasing the current light intensity when the sensed value is lower than the sensed value upper limit. In other words, the light intensity is controlled so that, in FIG. 2, the output level at the rest position KR does not exceed the full dynamic range of the analog-to-digital converter 100j).

Regarding Claim 13, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The electronic device of claim 10, wherein the parameter setting unit is arranged to:
determine an optimal light sensitivity corresponding to a sensor of the sensing device according to a sensed value that is obtained when the movable unit is located at a specific position (See column 16, lines 9-27; Therefore, the sensed value that is obtained when the movable unit is located at a specific position (the binary value of a digital key position signal S4) is used to determine an optimal light sensitivity corresponding to a sensor of the sensing device, which is reflected in an optimal range of binary values of the analog-to-digital converter 100j).

Regarding Claim 14, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The electronic device of claim 13, wherein the parameter setting unit is arranged to:
obtain the sensed value based on a current light sensitivity of the sensor; compare the sensed value with a sensed value upper limit; decrease the current light sensitivity when the sensed value is equal to the sensed value upper limit (See column 16, lines 9-27: the sensed value (the binary value of a digital key position signal S4) based on a current light sensitivity of the sensor is obtained, and controlling the current light sensitivity so “the associated digital key position signals S4 swings the binary values under the upper limit”, corresponds to the claimed process of comparing the sensed value with a sensed value upper limit; decreasing the current light sensitivity when the sensed value is equal to the sensed value upper limit); and
increase the current light sensitivity when the sensed value is lower than the sensed value upper limit (See column 16, lines 26-36).

Regarding Claim 15, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The electronic device of claim 10, wherein the threshold setting unit is arranged to:
set a sensed value to be the valid input threshold, wherein the sensed value is obtained when the movable unit is located at a specific position within the predetermined movement range (See column 16, lines 36-43 and 49-58; See FIG. 2, a sensed value LR is set to be the valid input threshold, wherein the sensed value is obtained when the movable unit is located at a specific position within the predetermined movement range (i.e., at a rest position)).

Regarding Claim 16, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The electronic device of claim 10, wherein the threshold setting unit is arranged to:
determine a sensed value upper limit and a sensed value lower limit of the optimal dynamic range; and determine a correspondence between each sensed value and each position of the movable unit within the (See column 16, lines 36-43 and 49-58; See FIG. 2, a sensed value upper limit (LR) and a sensed value lower limit (LE) of the optimal dynamic range is are determined, and according to the cited portion, a correspondence between each sensed value and each position of the movable unit within the predetermined movement range is determined (“The central processing unit 100a stores the relation between the relative output level SAR and the current shutter/key position, and determines the current shutter/key position on the basis of the relative output level SAR”)).

Regarding Claim 17, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The electronic device of claim 16, wherein the threshold setting unit is arranged to:
refer to the correspondence to obtain a specific sensed value corresponding to a specific position of the movable unit within the predetermined movement range; and configure the valid input threshold according to the specific sensed value (See column 16, lines 36-43 and 49-58; According to the cited portion, the correspondence is referred to obtain a specific sensed value corresponding to a specific position of the movable unit within the predetermined movement range. Referring to FIG. 2, the valid input threshold LR is configured according to the specific sensed value at the rest position).

Regarding Claim 18, Ura in view of Sim teaches all of the elements of the claimed invention, as stated above. Furthermore, Ura teaches:
The electronic device of claim 16, wherein the threshold setting unit is arranged to:
record a plurality of stop positions of the movable unit (See column 13, lines 52-58; See column 13, lines 59-67; A plurality of stop positions of the movable unit are recorded (rest positions and end positions));
determine a common position based on the plurality of stop positions; refer to the correspondence to obtain a specific sensed value corresponding to the common position; and configure the valid input threshold according to the specific sensed value (See column 16, lines 36-43 and 49-58; According to the cited portion, a common position is determined based on the plurality of stop positions (i.e., a rest position is a common position), the correspondence is referred to obtain a specific sensed value corresponding to the common position (LR). Referring to FIG. 2, the valid input threshold LR is configured according to the specific sensed value at the common position).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Casparian; Mark A. (US-9343248-B2): pertinent to applicant's disclosure for its teaching of an input system with a host (See FIG. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692